Citation Nr: 1441443	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-46 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a gastrointestinal (GI) disability.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a higher initial rating in excess of 10 percent for right lower extremity radiculopathy, previously evaluated as right thigh muscle disability.  

5.  Entitlement to a higher initial rating in excess of 10 percent for left lower extremity radiculopathy, previously evaluated as left thigh muscle disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alicia R. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1992, and from April 1994 to April 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss, a GI disability, and tinnitus and granted service connection for muscle pain of both thighs, with a 10 percent rating assigned for each leg, effective November 13, 2008.  An October 2012 rating decision reevaluated the lower extremity disability according to the current diagnoses and granted service connection for bilateral lower extremity radiculopathy, with a 10 percent disability rating, effective August 1, 2008.  

The Veteran provided testimony during a hearing before a Decision Review Officer (DRO) in December 2010 and before the undersigned during a hearing at the RO in January 2014.  Transcripts of each hearing are of record.  During the Board hearing, the Veteran withdrew the issues of service connection for a gastrointestinal disability and service connection for hearing loss and confirmed that the issues on appeal are those listed above.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to a higher initial rating for right and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the January 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to service connection for bilateral hearing loss.  

2.  During the January 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to service connection for a GI disability.  

3.   Current tinnitus is the result of noise exposure in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal regarding entitlement service connection for a GI disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. § 20.204.

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss and GI Disability

During the January 2014 Board hearing, the Veteran stated that he would like to withdraw his appeal for entitlement to service connection for bilateral hearing loss and service connection for a GI disability.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal as to the referenced two issues and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those two matters.  As such, the Board does not have jurisdiction to review his claims and the appeal for service connection for bilateral hearing loss and service connection for a GI disability is dismissed.


Tinnitus

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

As the Board is granting service connection for tinnitus, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

The Veteran asserts that tinnitus is related to noise exposure from firearms and helicopters during active service.  His DD Form 214 reflects service in the United States Army with a specialty in aircraft armament.  The Veteran further reported at his Board hearing that he was frequently around engine noise and weapons fire, with and without hearing protection.  

The Veteran is competent to report these in-service incidents or exposures, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2012); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Therefore, the Board finds his reports of these in-service incidents or exposures to be credible.  

During a November 2008 VA audiology examination, tinnitus was noted by history.  

The Board notes that the Veteran asserted during the Board hearing that his tinnitus symptoms began during basic training during service.  Ringing in the ears is a symptom that a lay person could observe.  The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  His statements have been consistent and are considered to be credible.  There is no evidence to contradict the Veteran's statements and, therefore, the Board finds that they are sufficient to establish a current disability and a continuity of such symptoms since service.

During a November 2008 VA examination, the Veteran reported that he had noticed the ringing in his ears for 10 to 15 years and that it had become more noticeable in the last two to three years ago.  The examiner concluded that tinnitus was not caused by or the result of service and stated as a rationale that the Veteran first reported his symptoms 11 years after discharge.  The examiner then stated that the issue of tinnitus needed to be referred to another provider to determine the etiology.  

The Board notes, however, that while the VA examiner provided a negative etiology opinion, the Veteran's competent and credible statements regarding the onset of tinnitus during service were not considered.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Therefore, the VA examination is of little to no probative value.  

Given the Veteran's statements that tinnitus began during service and has been present ever since service, the Board finds that the weight of the evidence is in favor of finding a nexus between current tinnitus and the in-service noise exposure.  As such, the claim for service connection for tinnitus is granted.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for tinnitus is granted.  


REMAND

During the Board hearing, the Veteran asserted that his bilateral lower extremity disability had recently worsened, with an increase in the severity of numbness, tingling, and pain experienced that now impacts more of his lower extremities than before.  His last VA examination was conducted in October 2012, almost two years ago.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.

As such, a new VA examination must be provided to evaluate the current severity of the bilateral lower extremity disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA neurology examination with a qualified physician to determine the current severity of the bilateral lower extremity disabilities.  

The evidence of record, including this remand and all relevant records contained in the virtual files must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should note all neurological abnormalities of the lower extremities and should describe whether such abnormalities cause complete or partial paralysis, neuritis or neuralgia of any nerve.  If there is partial paralysis, neuritis or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate or severe.

In terms of sciatic nerve impairment, which has been service-connected, the examiner must specifically comment as to whether the bilateral lower extremity radiculopathy is mild, moderate, moderately severe, or severe.  The examiner should also state whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost.  

The examiner should comment as to whether there is marked muscle atrophy.  

If there is neurologic impairment of the lower extremities that is not related to the service-connected back disability, the examiner should so report.  The rationale for all opinions expressed should also be provided.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


